DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
The Examiner suggests the following amendment to improve the clarity of the claimed subject matter.

1. “…wherein the first two-dimensional metallic contact and the second two-dimensional metallic contact laterally contact 

7. “…wherein the first metal contact laterally contacts 

  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (PG Pub. No. US 2017/0345944 A1).
Regarding claim 1, Lin teaches a semiconductor device (figs. 9A-9B & 10: 180 and/or 190), comprising: 
a channel region (portion of channel layer 108 disposed under gate 118) comprising a two-dimensional semiconductor material (¶ 0019: 108 comprises transition metal dichalcogenide material); 
a first two-dimensional metallic contact (portion of 108 disposed under source feature 112) disposed at a side of the channel region (fig. 10) and comprising a two-dimensional metallic material (¶ 0019: 108 comprises transition metal dichalcogenide material); 
a second two-dimensional metallic contact (portion of 108 disposed under drain feature 114) disposed at an opposite side of the channel region and comprising the two-dimensional metallic material (¶ 0019: 108 comprises transition metal dichalcogenide material);
a gate structure (¶ 0028: 116/118), disposed on the channel region in between the first two-dimensional metallic contact and the second two-dimensional metallic contact (figs. 9A-9B & 10: 116/118 disposed on portion of 108 between 112 and 114);
a first metal contact (¶¶ 0026-0027: 112) disposed at an opposite side of the first two-dimensional metallic contact with respect to the channel region (vertical portion of 112 disposed opposite to channel region of 108); and 
a second metal contact (¶¶ 0026-0027: 114) disposed at an opposite side of the second two-dimensional metallic contact with respect to the channel region (vertical portion of 114 disposed opposite to channel region of 108), 
wherein the first two-dimensional metallic contact and the second two-dimensional metallic contact sideways the channel region (figs. 9A, 10: portions of 108 disposed under 112 and 114 electrically contact sides of portion of 108 disposed under 116/118) to form lateral semiconductor-metallic junctions (since 108 comprises MoS2, both the contact and channel portions of 108 include transition metal dichalcogenide with a formula MX2, where M is Mo and X is S.  Therefore, both portions of 108 meet the claimed material of two-dimensional semiconductor material as disclosed in ¶ 0020 of the instant specification, and two-dimensional metallic material as disclosed in ¶ 0023 of the instant specification.  Since Lin discloses contact and channel materials, the interfaces between the contact regions and the channel region implicitly include lateral semiconductor-metallic junctions).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Metal-metallic Junction)][AltContent: textbox (Metal-metallic Junction)][AltContent: textbox (Metal-semiconductor Junctions)][AltContent: textbox (Channel region)][AltContent: textbox (Contact)][AltContent: textbox ()][AltContent: textbox ()][AltContent: textbox (Contact)][AltContent: textbox ()]
    PNG
    media_image1.png
    298
    384
    media_image1.png
    Greyscale

Regarding claim 7, Lin teaches the semiconductor device of claim 1, wherein the first metal contact contacts sideways the first two-dimensional metallic contact to form a lateral metal-metallic junction (figs. 9A, 10: junction between lateral surfaces of 112 and 108), and the second metal contact contacts sideways the second two-dimensional metallic contact to form another lateral metal-metallic junction (figs. 9A, 10: junction between lateral surfaces of 114 and 108).

Regarding claim 8, Lin teaches a semiconductor device (figs. 9A-9B, 10: 180 and/or 190), comprising: 
a substrate (¶¶ 0016-0017: 102 and 104); 
a strip of a two-dimensional semiconductor material (¶ 0019: 108) disposed on the substrate (fig. 9B: strip of 108 forms channel region disposed under 118 and on 102/104); 
layers of a two-dimensional metallic material (¶ 0019: stack of layers 106 and 108) disposed over the substrate in stacks at opposite sides of the strip (fig. 9B: stack of 106/108 under 112 and 114 form source/drain regions disposed over 102/104 and at opposite ends of strip portion of 108); 
metal blocks (¶ 0027: 112, 114), extending on outer sidewalls of the stacked layers of the two-dimensional metallic material (figs. 9A, 10: 112 and 114 extend on outer sidewalls of 106/108); and 
a gate structure (¶ 0028: 116 and 118), disposed on the strip of the two-dimensional semiconductor material in between the stacks of the layers of the two-dimensional metallic material (figs. 9A, 10: 116/118 disposed on 108 between 112 and 114), 
wherein the strip of two-dimensional semiconductor material extends on the substrate along a first direction and a second direction perpendicular to the first direction (figs. 9A-9B, 10: strip portion of 108 extends on 102/104 along two directions), and semiconductor-metallic junctions between the layers of the two-dimensional metallic material and the strip of the two-dimensional semiconductor material extend along at least one direction selected from the first direction and the second direction and along a third direction perpendicular to the first direction and the second direction (figs. 9A-9B, 10: 108 pattern includes junction between source/drain regions and channel region.  Since both the contact and channel portions of 108 comprises transition metal dichalcogenide MoS2, they meet the claimed material of both the two-dimensional semiconductor material as disclosed in ¶ 0020 of the instant specification, and the two-dimensional metallic material as disclosed in ¶ 0023 of the instant specification.  Since Lin discloses the contacts include two-dimensional metallic material interfacing with and the channel material including two-dimensional semiconductor material, the limitation of “semiconductor-metallic junctions between the layers of the two-dimensional metallic material and the strip of the two-dimensional semiconductor material” is implicitly met.)

Regarding claim 11, Lin teaches the semiconductor device of claim 8, wherein the layers of the two-dimensional metallic material are disposed on the strip of the two-dimensional semiconductor material (figs. 9A-9B, 10: contact portions of 106/108 laterally interface with channel portion of 108).

Regarding claim 12, Lin teaches the semiconductor device of claim 8, wherein the metal contacts are disposed on the strip of the two-dimensional semiconductor material (figs. 9A-9B, 10: 112 and 114 disposed at least indirectly on channel portion of 108).

Regarding claim 13, Lin teaches the semiconductor device of claim 8, wherein inner sidewalls of the layers of the two- dimensional metallic material extend along the same directions as the semiconductor-metallic junctions (fig. 9B: inner sidewalls of contact portions of 106/108 extend along same direction as interface between contact/channel interface).

Regarding claim 15, Lin teaches the semiconductor device of claim 8, wherein the metal blocks further extend on top surfaces of the stacks of the layers of the two-dimensional metallic material (figs. 9A, 10: 112 and 114 extend on top surface of contact portion of 108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Yeom et al. (PG Pub. No. US 2014/0206192 A1).
Regarding claim 2, Lin teaches the semiconductor device of claim 1, wherein the first two-dimensional metallic contact comprises vertically stacked monolayers of the two-dimensional metallic material (¶ 0019: contact region under 112 includes vertically stacked TMD layers 106 and 108).
Lin does not teach a number of monolayers of the two-dimensional metallic material in the first two-dimensional metallic contact is greater than a number of monolayers of two-dimensional semiconductor material in a channel region.
Yeom teaches a semiconductor device (figs. 4E-4F) including a number of monolayers of two-dimensional material in the first two-dimensional contact is greater than a number of monolayers of two-dimensional material in the channel region (¶ 0092: contact regions include three monolayers, channel region includes one or two monolayers).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Lin with the monolayer arrangement of Yeom, as a means to optimize the electrical properties of the device (Yeom, ¶¶ 0093-0094).

Regarding claim 3, Lin in view of Yeom teaches the semiconductor device of claim 2, wherein a bottommost monolayer of the monolayers of the two-dimensional semiconductor material and a bottommost monolayer of the monolayers of the two-dimensional metallic material are horizontally aligned (Lin, figs 9A, 10: monolayers of 108 in contact region horizontally aligned to monolayer of 108 in channel region).

Regarding claim 4, Lin in view of Yeom teaches the semiconductor device of claim 2, wherein the channel region includes a single monolayer of the two-dimensional semiconductor material (Lin, figs. 9A, 10: channel region comprises single monolayer of 108, and Yeom, fig. 4E: channel region comprises single monolayer of channel material).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yeom as applied to claim 2 above, and further in view of Lee et al. (PG Pub. No. US 2021/0066069 A1).
Regarding claims 5-6, Lin in view of Yeom teaches the semiconductor device of claim 2, wherein the two-dimensional semiconductor material and the two-dimensional metallic material have a same chemical composition (Lin, ¶¶ 0019-0020: contact and channel portions of 108 comprise the same material).
Lin in view of Yeom does not teach a thickness-modulated switchable material is used as the two-dimensional semiconductor material and as the two-dimensional metallic material, wherein the thickness-modulated switchable material includes at least one selected from PtSe2, PdSe2, and PtTe2.
Lee teaches a semiconductor device (¶ 0071 & fig. 10E: 20) including a thickness-modulated switchable material (¶ 0072: 21) used as two-dimensional semiconductor material and as two-dimensional metallic material (¶ 0071: 21 patterned into contact regions and channel region, similar to that of Lin), wherein the thickness-modulated switchable material includes at least one selected from PtSe2, PdSe2, and PtTe2 (¶ 0072: material of 21 selected from a group including MoS2, similar to that of Lin, and PtSe2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Lin in view of Yeom with the material of Lee, as a means to select a channel material for optimization of electrical device characteristics and/or manufacturability.  Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, the PtSe2 material of Lee is a suitable substitute for the MoS2 material of Lin, as evidenced by Lee.
 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yeom as applied to claim 2 above, and further in view of Cao et al. (Patent No. US 9,147,824 B1).
Regarding claim 9, Lin in view of Yeom teaches the semiconductor device of claim 8, comprising two-dimensional semiconductor material and two-dimensional metallic material (Lin, 108).
Lin in view of Yeom does not teach wherein the two-dimensional semiconductor material and the two-dimensional metallic material have different chemical compositions.
Cao teaches a semiconductor device (fig. 9) including a channel region comprising two-dimensional semiconductor material (col. 1 line 67-col. 2 line 2: channel portion of LDMC layer 502 disposed under gate 902) and contact regions including two-dimensional metallic material (col. 7 lines 13-14: source/drain portions of LDMC layer 502 disposed under contact metal 602a/602b), wherein the two-dimensional semiconductor material and the two-dimensional metallic material have different chemical compositions (col. 7 lines 63 – col. 8 line 3: contact portions of 502 include interface regions 702, which includes a stoichiometric composition different from 502).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the two-dimensional semiconductor material and two-dimensional metallic material of Lin in view of Yeom with different chemical compositions, as a means to form on ohmic contact region and reduce contact resistance (Cao, col. 4 line 63 – col. 5 line 4).
 
Regarding claim 10, Lin in view of Yeom and Cao teaches the semiconductor device of claim 9, wherein the layers of the two-dimensional metallic material are disposed directly on the substrate (Lin, figs. 9-10: 106/108 formed directly on 102/104).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cao.
Regarding claim 16, Lin teaches a manufacturing method of a semiconductor device, comprising: 
forming a sheet of a two-dimensional semiconductor material comprising a two-dimensional semiconductor material (¶ 0019: portion of channel layer 108 under gate 116/118 comprises transition metal dichalcogenide material) on a substrate (fig. 1A: 108 formed on substrate 102/104); 
forming stacked layers of two-dimensional metallic material (¶ 0018: 110) at opposite sides of the two-dimensional semiconductor material (figs. 9A-9B, 10: contact portions of 110 formed at opposite ends of channel portion of 108), wherein a thickness of the stacked layers of two-dimensional metallic material is greater than a thickness of the sheet of two-dimensional semiconductor material (fig. 1A: thickness of 106/108 stack greater than thickness of 108), and semiconductor-metallic junctions extend parallel to inner sidewalls of the stacked layers of two-dimensional metallic material (see annotated fog. 9B above: implicit junctions formed between contact portions of 110 and channel portion of 108 extend parallel to inner sidewalls of contact portions of 110); 
patterning the sheet of the two-dimensional semiconductor material to form a strip of the two-dimensional semiconductor material (¶ 0025: 108 patterned to form strip of 108); 
disposing a metal material over the substrate (¶¶ 0026-0027: PVD or plated metal film disposed over 102/104), wherein the metal material extends on outer sidewalls of the stacked layers of two-dimensional semiconductor material (figs. 9A, 10: PVD or plated metal material extends on outer sidewalls of 110), and the outer sidewalls are opposite to the inner sidewalls (fig. 9B: outer sidewalls of 110 opposite inner sidewalls of 110); and 
forming a gate structure (¶ 0028: gate stack 120) on the strip of the two-dimensional semiconductor material (fig. 4A: 120 formed on channel portion of 108).
Lin does not teach wherein the gate structure contacts the inner sidewalls of the stacked layers of two-dimensional metallic material.
Cao teaches a semiconductor device (fig. 9) including stacked layers of two-dimensional metallic material (col. 7 line 55 – col. 8 line 8: 502/702) and a gate structure (col. 8 lines 35-40: 802/902), wherein the gate structure contacts the inner sidewalls of the stacked layers of two-dimensional metallic material (fig. 9: gate portion 802 contacts inner sidewalls of 502/702).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lin with the gate arrangement of Cao, as a means to extend the channel portion of the device, increasing the electrical characteristics of the device.
Furthermore, such a modification would have involved a mere change in the size of a component (lateral dimension of 120 of Lin).  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cao as applied to claim 16 above, and further in view of Lee et al. (PG Pub. No. US 2016/0056301 A1).
Regarding claim 17, Lin in view of Cao teaches the manufacturing method of claim 16, wherein forming the strip of the two-dimensional metallic material comprises patterning the sheet of the two-dimensional semiconductor material (Lin, ¶ 0025 & fig. 2B: 108 patterned to form channel region strip).
Lin in view of Cao does not teach forming parallel strips of the two-dimensional semiconductor material separated by trenches.
Lee teaches a method of manufacturing semiconductor device, including patterning the sheet of the two-dimensional semiconductor material (¶ 0104 & fig. 11A: TMDC patterned into channel) to form parallel strips of the two-dimensional semiconductor material separated by trenches (figs. 11A-11B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lin in view of Cao with the parallel strips of Lee, as a means to increase the number of channels and the output current of the device.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Cao as applied to claim 16 above, and further in view of Lin et al. (PG Pub. No. US 2018/0269059 A1, hereinafter referred to as ‘Lin-059’).
Regarding claim 18, Lin in view of Cao teaches the manufacturing method of claim 16, comprising forming stacked layers of two- dimensional metallic material (Lin, 106/108).
Lin in view of Cao does not teach wherein forming the stacked layers of two- dimensional metallic material comprises: 
forming mask strips separated by trenches on the sheet of the two-dimensional semiconductor material, and growing the stacked layers of two-dimensional metallic material in the trenches.
Lin-059 teaches a method including forming mask portions (¶ 0041 & figs. 9A-9B: photolithographic operation to form patterns 25, 50) separated by trenches (portions of 25 and 50 separated by openings 20) on a sheet of two-dimensional semiconductor material (¶ 0021: metal dichalcogenide film 15), and growing two-dimensional material in the trenches (¶¶ 0021-0024: 2D material 35 formed in openings 20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lin in view of Cao with the masking of Lin-059, as a means to improve performance and yield of 2D semiconductor devices (Lin-059, ¶¶ 0051, 0055).
 
Regarding claim 19, Lin in view of Cao and Lin-059 teaches the manufacturing method of claim 18, wherein patterning the sheet of the two-dimensional semiconductor material comprises removing portions of the sheet of the two-dimensional semiconductor material at bottoms of the trenches (Lin-059, ¶ 0043: forming openings 20 includes etching at least a surface of 15), wherein the stacked layers of two-dimensional metallic material are formed in the trenches after removing the portions of the sheet of the two- dimensional semiconductor material, thus contacting side-by-side the strip of the two-dimensional semiconductor material (Lin-059, fig. 11B: 35 formed in openings 20 after etching a surface of 15, such that 35 contacts side-by-side two-dimensional semiconductor material 25).

Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
additional strips of the two-dimensional semiconductor material disposed between the metal contacts and the substrate, wherein the layers of the two-dimensional metallic material are interposed between the additional strips of the two-dimensional semiconductor material having the metal contacts disposed thereon and the strip of the two-dimensional semiconductor material having the gate structure disposed thereon” as recited in claim 14, and
“wherein the sheet of the two-dimensional semiconductor material includes a thickness-modulated switchable material, and growing the stacked layers of the two-dimensional metallic material comprises disposing additional thickness- modulated switchable material on the sheet of the two-dimensional semiconductor material in the trenches” as recited in claim 20.

Lin teaches a strip of two-dimensional semiconductor material disposed between metal contacts, but does not teach layers of two-dimensional metallic material interposed between additional strips of the two-dimensional semiconductor material as required by claim 14, or additional thickness-modulated switchable material on a sheet of the two-dimensional thickness-modulated switchable semiconductor material in trenches, as required by claim 20.
In light of these limitations in the claims, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Radosavljevic et al. (PG Pub. No. US 2017/0012117 A1) teaches a transistor (fig. 1: 100) comprising a first two-dimensional material channel (¶ 0026: 110) and a second two-dimensional material source/drains (¶ 0031: 106/108), the second two-dimensional material comprises a greater thickness than the first two-dimensional material (fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894